The grand jury of Polk county, Iowa, returned an indictment against defendant for sodomy as an habitual criminal. The indictment charged that the defendant committed sodomy on a 14-year-old boy and alleged that defendant had been previously convicted of the crimes of breaking and entering and sodomy in the district court of Iowa in and for Polk county. Defendant entered a plea of not guilty.
Section 13400, 1939 Code, reads:
"13400 `Habitual criminal' defined. Whoever has been twice convicted of crime, sentenced, and committed to prison, in this or any other state, or by the United States, or once in this state and once at least in any other state, or by the United States, for terms of not less than three years each shall, upon conviction of a felony committed in this state after the taking effect of this section, be deemed to be an habitual criminal, and shall be punished by imprisonment in the penitentiary for a term of not more than twenty-five years, provided that no greater punishment is otherwise provided by statute, in which case the law creating the greater punishment shall govern."
The jury returned a verdict of guilty of the crime of sodomy and being an habitual criminal. Sentence was imposed under the provisions of section 13400.
The case is before us on clerk's transcript, appellant's abstract and a transcript of the evidence.
The evidence clearly sustains the verdict of the jury that defendant was guilty of the crime charged and was an habitual criminal.
We have carefully examined the record and find no reversible error therein. — Affirmed. *Page 76